 CENTEX CONSTRUCTION COMPANY, INC.229Centex Construction Company, Inc. and Internation-al Union of Operating Engineers, Local 624,AFL-CIO. Case 15-CA-8024May 29, 1981DECISION AND ORDERUpon a charge filed on February 3, 1981, by In-ternational Union of Operating Engineers, Local624, AFL-CIO, herein called the Union, and dulyserved on Centex Construction Company, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 15, issued a complainton February 6, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November12, 1980, following a Board election in Case 15-RC-6665, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January29, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Febru-ary 18, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On February 23, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February27, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Official notice is taken of the record in the representation proceed-ing, Case 15-RC-6665, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 41Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent argues, inter alia, that summary judg-ment should be denied herein inasmuch as no hear-ing was held on its objection that, in the days pre-ceding the election, the Union distributed errone-ous, misleading information regarding the salariesof certain alleged company representatives. Wefind no merit in this argument. The record in Case15-RC-6665 clearly establishes that Respondentfailed to present a prima facie showing that the al-leged objectionable conduct occurred. According-ly, the Regional Director for Region 15 properlyrecommended that Respondent's objection be over-ruled.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,3nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged inthe construction business, with a jobsite at theNASA Space Technology Laboratory facility inBay St. Louis, Mississippi. During the past 12months, a representative period, Respondent pur-chased and received goods and materials valued inexcess of $50,000 which were shipped directly to itfrom points outside the State of Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and2 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).3 Respondent's contention that the completion of one of its projectsconstitutes "previously unavailable evidence" is hereby rejected. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local 624, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All operating engineers and mechanics em-ployed by Respondent at its construction siteat the NASA Space Technology Laboratoryfacility in Bay St. Louis, Mississippi, includingback hoe operator, crane operator and bobcatoperator; excluding truck drivers, office cleri-cal employees, guards and supervisors as de-fined in the Act.2. The certificationOn October 2, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 15, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton November 12, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 19, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 29, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 29, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Centex Construction Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 624, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All operating engineers and mechanics em-ployed by Respondent at its construction site at theNASA Space Technology Laboratory facility inBay St. Louis, Mississippi, including back hoe op-erator, crane operator and bobcat operator; exclud-ing truck drivers, office clerical employees, guardsand supervisors as defined in the Act, constitute a CENTEX CONSTRUCTION COMPANY, INC.231unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since November 12, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 29, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Centex Construction Company, Inc., Bay St. Louis,Mississippi, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 624, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All operating engineers and mechanics em-ployed by Respondent at its construction siteat the NASA Space Technology Laboratoryfacility in Bay St. Louis, Mississippi, includingback hoe operator, crane operator and bobcatoperator; excluding truck drivers, office cleri-cal employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its construction site at the NASASpace Technology Laboratory facility in Bay St.Louis, Mississippi, copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director forRegion 15, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union of Operating Engi-neers, Local 624, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates of 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All operating engineers and mechanics em-ployed at our construction site at the NASASpace Technology Laboratory facility inBay St. Louis, Mississippi, including backhoe operator, crane operator and bobcat op-erator; excluding truck drivers, office cleri-cal employees, guards and supervisors as de-fined in the Act.CENTEX CONSTRUCTION COMPANY,INC.